Bigelow, C. J.
By the decision overruling the demurrer to the petition for a writ of certiorari in this case, as reported in 2 Allen, 463, the court did not intend to change in any essential degree the mode of proceeding or the practice in cases of this nature. At an early period in our judicial history, writs of certiorari were used to bring before this court the doings of inferior courts and magistrates, who were clothed with a peculiar jurisdiction not according to the course of the common law, as the only method of revising and correcting errors which might have occurred in the hearing or trial of cases before them. To effect this purpose, and to enable this court to make a proper application of the rules of law on which the rights of the parties depended, it was often necessary to ascertain the facts as they were made to appear before the tribunal exercising original jurisdiction. This was done by causing the magistrate or court *16before whom the trial was had to certify to this court a statement of the facts proved, so far as they were essential to a determination of the questions of law which the aggrieved party desired to present for revision. Commonwealth v. Walker, 4 Mass. 556. By this means, the writ of certiorari was made an efficient substitute for a bill of exceptions, or other mode of revising the decision of an inferior tribunal in matters of law, where no other method was provided. But the certificate of the court or magistrate thus made was always deemed conclusive. Parties were never permitted to traverse their returns, or to offer evidence to control or contradict the record, for the purpose of quashing the proceedings. This court has often received evidence to support the record, by showing that substantial justice was done in the matter, and that formal errors or defects in the proceedings did not essentially affect the rights of parties. But in no instance, so far as we know, has a party ever been permitted to prove facts dehors the record, or outside of those certified by the court below, for the purpose of reversing the judgment or decree, or correcting errors in the proceedings. On the contrary, it was early said by Chief Justice Parsons that objections which did not appear on the record certified could not be noticed by the court. Commonwealth v. Blue Hill Turnpike, 5 Mass. 421. This rule has been uniformly adhered to. No evidence aliunde has ever been received to establish facts contradictory to the record. Rutland v. County Commissioners, 20 Pick. 71. Gleason v. Sloper, 24 Pick. 184. None of the cases cited by the petitioners’ counsel sustains an opposite doctrine. In this respect, a writ of certiorari in its application to cases of this nature stands like a bill of exceptions, which, until the enactment of St. 1851, c. 261, was always held to be conclusive on parties, both as to the statement of the facts and the rulings of the court. It seems to us that this rule is a very salutary one, and that it would lead to great confusion and embarrassment if parties in such cases were permitted to go into proof outside of the record or return, for the purpose of showing that the proceedings were erroneously or imperfectly stated therein. The rights of all persons have a sufficient protection, in being intrusted to public *17officers, clothed with important public duties, who are under oath for their faithful performance, and who cannot be supposed to have any interest or bias to misrepresent or suppress the actual facts, as they took place before them.
Upon looking into the return of the commissioners, it appears that their decision on the point complained of by the petitioners was substantially correct, and worked no injustice to any party. It was only equivalent to saying that they were satisfied by the view of the route of the proposed road, and by the testimony of the two witnesses who were examined before them, that the determination of the selectmen in laying out the way ought to be affirmed, unless the inhabitants of the town offered some evidence to control the case thus made. The use of the phrase “ burden of proof” was inaccurate, as applied to the subject matter; but it is clear that it was not intended to be understood in its technical sense. The error, if any, was a purely theoretical one, and caused no injury to the petitioners. Morgan v Morse, 13 Gray, 150.
On the whole case, we are of opinion that the proceedings before the commissioners were regular and valid, and that no good reason is shown for vacating them, or for remitting the case to a new hearing. Proceedings adjudged good